DETAILED ACTION
Reason for Allowance
	Claims 1-6 and 8-15 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior arts do not teach or render obvious “forming a second plurality of apertures in the encapsulation layer, the second plurality of apertures exposing the second die……App. No. 16/575,1172 Art Unit: 2811 Docket No. P36664-D2 111079-250253forming corresponding ones of a second plurality of conductive vias in corresponding ones of the second plurality of apertures; and subsequent to forming the first plurality of conductive vias and the second plurality of conductive vias, removing the panel from the die-bonding film”, as recited in claim 1; “forming a second plurality of apertures in the encapsulation layer, the second plurality of apertures exposing the second die….. and forming corresponding ones of a second plurality of conductive vias in corresponding ones of the second plurality of apertures”, as recited in claim 6; and “forming a second plurality of apertures in the encapsulation layer, the second plurality of apertures exposing the second die…..forming corresponding ones of a second plurality of conductive vias in corresponding ones of the second plurality of apertures” as recited in claim 13.  Claims 2-5, 8-12, 14 and 15 depend among allowable claims 1 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811